DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected the species where the metal oxide and/or metal salt are ZnMoO4 and TiO2.
Claims 29 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
m to about 500 m, and wherein the islands have a surface which is pan shaped with a central region and an edge region rising radially outwards with respect thereto or wherein the islands have a convex surface which is formed with a central region and an edge region that flattens out radially outwards with respect thereto or wherein the surface of the islands has a wrinkled structure, the wrinkles each having a width of in particular about 10 m. The disclosure provides no description of any particular method step that is employed to achieve any of the three different island topographies nor even how to achieve an island arrangement. 
Seaver et al. (previously cited) describe an electrostatic spray coating that is applied to a substrate in a discontinuous set of islands by hindering the spreading of the sprayed liquid. Li et al. (previously cited) discuss the generation of a patterned inorganic electrostatically sprayed coating made by employing a template between the spray nozzle and the substrate (see figure 1). Neither reference discusses how to control the surface topography of the patterned features. 
As a result, the steps that are necessary to practice in the method to achieve the recited “design” are unknown. Accordingly, the instant claim does not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 15-21, 27-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. (previously cited) in view of Wang et al. (previously cited), Lee et al. (previously cited), and Li et al. as evidenced by Fink et al. (previously cited) and JJS reference (previously cited).
Gogotsi et al. teach a metal oxide deposited fibrous material made by electrostatic spraying of a metal and/or metal oxide particles onto the substrate (see abstract and paragraphs 15 and 28; instant claim 1). The coating provides antimicrobial properties to the fibrous material (see paragraph 13; instant claims 1 and 18). The metal 2 which is photocatalytic such that its impact is increased upon exposure to light (see paragraphs 31 and 54; instant claims 1, 17, and 27-28). In addition, antibacterial metals such as zinc may also be included in the coating (see paragraph 31; instant claim 16). The electrostatic spraying process employs a suspension of the metal and/or metal oxide, where these particles are present at 0.5 to 20 wt% (see paragraph 30; instant claim 20). The particles are preferably sized at 5 to 50 nm (see paragraph 32). An example is provided where a 50/50 ethanol/water carrier is employed to generate a suspension of 10 nm TiO2 particles that is electrostatically sprayed onto a fibrous substrate (see paragraph 56-59; instant claim 18). Ethanol and water both have pH values that are approximately neutral where the former is 7.33 and the latter is 7, thus their combination meets the limitation of approximately 6.8 (see JJS reference page 2 sixth paragraph; instant claim 19). The solvent evaporates after deposition in the electrostatic spraying process to yield a coating (see claim 1; instant claim 18). TiO2 nanoparticles have hydrophilic properties, thus the coating also has hydrophilic properties (see instant claim 15; Fink et al. claim 16; instant claim 15). The presence of ZnMoO4 is not detailed.
Wang et al. teach ZnMoO4 and TiO2 as antimicrobial actives that are taught for use in combination to confer antimicrobial properties to materials (fourth paragraph and embodiment 1; instant claims 2, 21, and 30-31).
Lee et al. teach the application of an antimicrobial coating to a fibrous material in a discontinuous fashion so as to permit flexibility and draping of the coated material (see paragraph 15).
m (see figure 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ZnMoO4 (complex compound) as a source of the antimicrobial metal zinc to the TiO2 suspension. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In addition, the modification would have been obvious because Wang et al. combine the two antimicrobial actives in order to generate an antimicrobial material. The zinc and TiO2 would provide antimicrobial properties in the absence of light (see instant claim 16). It additionally would have been obvious to apply the coating of Gogotsi et al. in view of Wang et al. as a discontinuous pattern as taught by Li et al. This modification would have been obvious in view of the teachings of Lee et al. as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-2, 15-21, 27-28, and 30-31 are obvious over Gogotsi et al. in view of Wang et al., Lee et al., and Li et al. as evidenced by Fink et al. and the JJS reference.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi et al. in view of Wang et al., Lee et al., and Li et al. as evidenced by Fink et al. and the JJS reference as applied to claims 1-2, 15-21, 27-28, and 30-31 above, and further in view of Halimi et al. (previously cited) and Triffo et al. (previously cited).

Halimi et al. teach electrostatic spraying of TiO2 onto a substrate from a liquid suspension where the process confers a charge onto the droplets whose value is dependent upon pH (see abstract, figure 2, and page 59). 
Triffo et al. teach electrospraying a substrate where the active to be deposited and the substrate have opposite charges (see paragraph 54 and figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the electrostatic spraying method of the modified Gogotsi et al. teachings where the nanoparticle containing droplets and substrate are given opposite charges. This modification would have been obvious as the combination of prior art elements in order to yield a predictable outcome. Therefore claim 22 is obvious over Gogotsi et al. in view of Wang et al., Lee et al., Li et al., Halimi et al., and Triffo et al. as evidenced by Fink et al. and the JJS reference.


Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. In light of the amendment to the claims and the cancellation of several claims, the objection and rejection under 35 USC 112(b) are hereby withdrawn. New grounds of rejection are applied to the new and amended claims.

Additionally, the applicant argues that there was no teaching or suggestion to apply the composition of Lee et al. via electrospraying. This argument is not relevant to the rejection that was made given that it did not suggest that the Lee et al. composition be employed in this capacity. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant also argues that the ability of different antimicrobial compounds to form a discontinuous coating, as discussed by Li et al., is not relevant to the obviousness of the instant claims. These teachings were cited to demonstrate that the artisan of ordinary skill would have had a reasonable expectation of success for generating a discontinuous coating for the electrosprayed inorganic coating material of Gogotsi et al. in view of Wang et al.  Li et al. provided a general procedure for how to obtain a patterned/discontinuous electrosprayed inorganic coating via a template. While it is true the compounds employed by Li et al. are different than those of Gogotsi et al., the metal oxides employed by Gogotsi et al. in view of Wang et al. were already known to be antimicrobial and to be applied via electrospraying. The applicant has not pointed to any reason why the artisan of ordinary skill would deem that the implementation of a template in the electrospraying procedure of Gogotsi et al. in view of Wang et al. would fail to yield a patterned/discontinuous coating. Li et al. apply a suspension of ceramic nanoparticles particles via electrospraying, where a template is place between the spray stream and the substrate. Gogotsi et al. in view of Wang et al. also apply a suspension of metal oxide nanoparticles via electrospraying to a substrate. A template could be readily integrated into the process and the applicant has provided no evidence to the contrary. 
The applicant also argues that Li et al. do not suggest that their template electrospraying procedure be employed for antimicrobial compounds. There is no requirement that Li et al. provide such a direct connection to this aspect of the coating of .


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615